Citation Nr: 0822843	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee internal 
derangement.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In February 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In September 2006 the Board remanded the veteran's current 
claims so that the veteran could be provided with further 
notice, so that the RO could acquire certain private medical 
records, and for further VA medical examinations.  


FINDINGS OF FACT

1.  The veteran's left knee internal derangement clearly and 
unmistakably existed prior to his military service.

2.  The veteran's left knee internal derangement clearly and 
unmistakably did not increase in severity or chronically 
worsen during, or due to, his military service.

3.  The competent medical evidence of record indicates that 
the current hypertension is not related to service and is not 
secondary to the veteran's service-connected diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Left knee internal derangement clearly and unmistakably 
preexisted and was not aggravated during the veteran's period 
of service, and the presumption of soundness at entrance is 
rebutted; the criteria for service connection are not met.  
38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor is it caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim.  38 C.F.R. § 3.159 (2007).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2003.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
February and September 2007, subsequent to the initial 
adjudication.  While the February and September 2007 notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an October 2007 supplemental statement of 
the case, following the provision of notice.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran VA medical 
examinations and opinions as to the nature and etiology of 
the claimed disabilities.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

In compliance with the Board's September 2006 remand, in 
February and May 2007 the RO sent the veteran letters 
requesting that the veteran submit an authorization form so 
that the certain private medical records could be obtained, 
or that the veteran submit these records himself.  The 
veteran did not supply the requested information.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation in obtaining private medical 
records, which VA cannot obtain without his permission, VA 
has no further obligations regarding these records.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection for Left Knee Internal Derangement

The veteran seeks service connection for left knee internal 
derangement.  At his February 2005 hearing the veteran 
testified that he had polio as a child that affected his left 
leg.  Specifically, the veteran testified that after physical 
activity he would lose strength in his left leg.  The veteran 
also testified that during an ambush in service he fell and 
injured his left knee.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Left knee internal derangement was not noted, identified, or 
diagnosed at entrance.  Therefore, the presumption of 
soundness at entry is applicable.  However, the presumption 
is rebuttable.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  See Wagner, 370 F.3d at 1096.  The 
determination of whether there is clear and unmistakable 
evidence that left knee internal derangement existed prior to 
service should be based on a thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease, or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board finds that there is clear and unmistakable evidence 
that left knee internal derangement existed prior to the 
veteran's period of service.  It is essentially irrefutable 
that the veteran's left knee internal derangement pre-existed 
service.  A VA examination dated in October 2007 notes that 
the veteran's internal derangement of the left knee is 
clearly related to polio at age 10, and even prior to 
service, there was weakness and giving way of that knee, 
which significantly remained his continuing complaints.  
Likewise, at his February 2005 hearing the veteran testified 
that he had polio as a child that affected his left leg.  
Specifically, the veteran testified that after physical 
activity he would lose strength in his left leg and that when 
he was drafted he told the doctor about his condition.  The 
veteran's entrance examination dated in January 1966, notes 
that he had polio at the age of nine.  There is no competent 
evidence of record that refutes the October 2007 opinion of 
the VA examiner that the veteran's left knee internal 
derangement is clearly related to polio that pre-existed 
service and that the symptoms prior to service have 
significantly remained the same.  Thus, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
left knee internal derangement existed prior to his period of 
service.

However, in order to rebut the presumption of soundness, 
there is a two-prong process.  There must also be clear and 
unmistakable evidence that left knee internal derangement was 
not aggravated during service.  See Wagner, 370 F.3d at 1096. 
The Board finds that the evidence of record clearly and 
unmistakably shows that left knee internal derangement was 
not aggravated during service.

Service medical records (SMRs) do not indicate that the 
veteran was treated for his left knee during service.  The 
veteran did receive treatment for other ailments and injuries 
during service.  The veteran's January 1966 entrance 
examination notes that the veteran's lower extremities were 
normal, and the veteran reported that he never had, nor did 
he then have, lameness or "trick" or locked knee.  The 
veteran's March 1968 separation examination indicates that 
the veteran was found to have normal lower extremities, and 
that the veteran reported that he never had, nor did he then 
have, lameness or "trick" or locked knee.  An SMR dated in 
June 1966 does note that the veteran had a past history of 
polio in his left leg and that he currently had a problem 
with it, especially when doing exercises.  

The veteran testified that he injured his left knee during 
service.  The Board notes that the veteran's DD-214 indicates 
that he is a recipient of the Combat Infantryman Badge (CIB).  
See 38 C.F.R. § 3.304(d).  Thus, the Board accepts as 
credible his testimony concerning his injury to his left knee 
during service

A VA examination was conducted in June 2003.  The veteran's 
claims file was reviewed by the examiner.  A diagnosis of 
left knee meniscal injury suspected (internal derangement 
left knee) was given.  The examiner noted that the veteran 
reported an injury to his left knee in service, but expressed 
no opinion on whether the left knee condition was aggravated 
by the reported injury. 

A VA examination was conducted in October 2007.  The 
veteran's claims file was reviewed by the examiner.  It was 
noted that the veteran has left knee internal derangement.  
The examiner indicated that the veteran did not report that 
his knee actually was much worse after the service injury.  
It was also noted that the symptoms of the left knee have 
generally been the same as pre-service, with the leg being 
weak and tending to give way.  The examiner opined that the 
veteran's internal derangement of the left knee is clearly 
related to polio at age 10 and, even prior to service, there 
was weakening and giving way of that knee, which 
significantly remain his continuing complaints.  The examiner 
also opined that it is less likely than not that the 
veteran's current knee condition is the result of the 
isolated injury described in service.

The evidence clearly and unmistakably shows that the 
veteran's left knee internal derangement was not aggravated 
by service.  Although the veteran contends that the left knee 
internal derangement was aggravated by service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
SMRs do not reflect treatment for his left knee in service, 
the veteran's entrance and separation examinations show that 
the veteran never reported having lameness or "trick" or 
locked knee, there is no evidence indicating that following 
service the veteran's left knee disability increased in 
severity, and, critically, the October 2007 VA examiner 
opined that the symptoms of the left knee were generally the 
same before and after service.  Furthermore, there is no 
competent medical evidence indicating that the veteran's 
injury in-service aggravated his pre-existing left knee 
disability, and, according to the veteran's testimony, he 
neither sought nor required medical treatment for his left 
knee at any time following service.  There is also no 
competent evidence that his currently diagnosed internal 
derangement resulted from the inservice injury.  Under these 
circumstances, the Board concludes that the evidence clearly 
and unmistakably shows that there was no increase in 
disability during service, and therefore there was no 
aggravation of the veteran's pre-existing left knee internal 
derangement during service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for left 
knee derangement is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

III.  Service Connection for Hypertension

The veteran seeks service connection for hypertension, 
secondary to his diabetes mellitus disability.  At his 
February 2005 hearing, the veteran testified that he was 
first diagnosed with hypertension in 1973 or 1974.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the veteran currently has hypertension.  
A VA examination was conducted in May 2003.  The examiner 
gave the veteran a diagnosis of hypertension.  A March 2005 
statement from a private medical assistant notes that the 
veteran was diagnosed with hypertension in June 2001.  
Likewise, an October 2007 VA medical examination report 
indicates that the veteran currently has hypertension.  

Service medical records (SMRs) do not show any in-service 
complaints, findings, or diagnoses of hypertension or any 
other potentially related disease or disability.  The 
veteran's March 1968 separation examination, which includes a 
systolic blood pressure measurement of 120 and a diastolic 
measurement of 80, notes that the veteran had no significant 
findings of defects or diagnoses.   

Additionally, there is simply no competent medical evidence 
that the veteran's hypertension is related to service on a 
direct or secondary basis.  

A VA medical examination was conducted in May 2003.  The 
examiner noted that he reviewed the veteran's claims file.  
It was then noted that the veteran had had hypertension for 
five years and was taking medication to treat the condition.  
The examiner opined that the veteran's hypertension, which 
antedated the diabetes, was not secondary to the diabetes.  
Additionally, the examiner opined that there had been no 
evidence of diabetic nephropathy, which would be the normally 
accepted mechanism for the development of hypertension 
secondary to diabetes.  

A statement from a private medical assistant dated in March 
2005 indicates that the veteran was diagnosed with diabetes 
mellitus, Type II prior to June 1, 2001, and that he was 
diagnosed with hypertension in June 2001.  The author of this 
statement noted that she based her statement on a review of 
the veteran's charts.

A VA examination was conducted in October 2007.  The examiner 
noted that he reviewed the veteran's claims file.  It was 
noted that there was conflicting information in the record 
about the time of onset of the hypertension, particularly 
whether the veteran was diagnosed with hypertension before or 
after diabetes mellitus.  The examiner opined that the date 
of the onset of hypertension did not materially change the 
fact that the veteran had never demonstrated gross 
proteinuria, still did not demonstrate gross proteinuria, and 
that his serum creatinines remained normal.  The examiner was 
of the opinion that it was unlikely that the veteran's 
hypertension was caused by his service-connected diabetes 
mellitus, and that there was no evidence of aggravation of 
the hypertension.  The examiner noted recent microalbumin 
levels and renal function and his rationale for this opinion 
was that the veteran's hypertension was diagnosed, according 
to his history, in 2001 or 2002, and that it would have been 
very unlikely that the veteran would have had diabetic renal 
disease at that time to account for the hypertension.  

Regarding the veteran's claim that his hypertension is 
directly related to service, the negative evidence in this 
case outweighs the positive.  The veteran's SMRs, indicate 
that there was no incurrence of hypertension during service.  
There is no medical evidence of record indicating a 
relationship between hypertension and any disease or event in 
service.  Despite the veteran's hearing testimony claiming a 
diagnosis of hypertension in 1973 or 1974, the medical 
evidence of record does not show that the veteran developed 
hypertension for at least 30 years following his separation 
from service.  The passage of 30 years before any evidence of 
the disability is of record weighs heavily against a finding 
that such disability is related to service on a direct basis.  
See 38 C.F.R. §§ 3.307, 3.309; Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Additionally, there is no evidence of 
record indicating that hypertension was diagnosed within one 
year of the veteran's separation from service.  Therefore, 
service connection is not warranted on a presumptive basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Although the veteran has 
argued that his current diagnosis is related to service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
the veteran did not develop hypertension until many years 
after service.  

Similarly, regarding the veteran's claim that his 
hypertension is secondary to his service-connected diabetes 
mellitus, the negative evidence in this case again outweighs 
the positive.  Although the veteran has argued that his 
current hypertension is secondary to his service-connected 
diabetes mellitus, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492; Grivois v. Brown, 6 Vet. App. 136.  Though the 
veteran's lay assertions and the March 2005 private medical 
assistant's statement have been considered, they do not 
outweigh the opinions of the May 2003 and October 2007 VA 
examiners, which together clearly indicate that regardless of 
when the veteran's hypertension had its onset, it is not 
proximately due to or the result of, or aggravated by, his 
service-connected diabetes mellitus.  The October 2007 
examination particularly provided a detailed rationale for 
the opinion.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for that 
of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hypertension is not warranted.  Gilbert v. Derwinski, 1 Vet 
App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for left knee internal 
derangement is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus is denied.




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


